Citation Nr: 0637575	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  98-10 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for deep 
venous thrombosis (DVT) of the left lower extremity (LLE) in 
excess of 30 percent from April 17, 1997, to January 11, 
1998, and to a rating in excess of 40 percent since January 
12, 1998.

2.  Entitlement to a rating in excess of 10 percent for DVT 
of the right lower extremity (RLE), prior to August 6, 2004, 
and to a rating in excess of 40 percent since August 6, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1993 to April 16, 
1997.

This matter initially comes before the Board of Veterans' 
Appeals (Board) from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Custody of the case was subsequently 
transferred to the Roanoke, Virginia, VARO.

Historically, a September 1997 rating decision granted 
service connection for DVT of the LLE, which was assigned an 
initial disability evaluation of 10 percent, and granted 
service connection for GERD, which was assigned an initial 
noncompensable disability rating.  These grants were made 
effective April 17, 1997, the day after discharge from active 
service.  The veteran initiated an appeal only as to the 10 
percent rating assigned for DVT of the LLE, and that appeal 
was perfected in a timely manner.

Subsequently, an August 1998 rating decision retroactively 
granted a 20 percent rating for DVT of the LLE, back to April 
17, 1997, and also granted service connection for DVT of the 
RLE which was assigned an initial 10 percent rating, 
effective April 17, 1997.  The veteran did not appeal the 
rating assigned for DVT of the RLE.

Following two RO hearings, both conducted on June 6, 2002, a 
November 2002 rating decision confirmed and continued the 10 
percent rating for DVT of the RLE and the noncompensable 
rating for gastroesophageal reflux disease (GERD).  It also 
granted service connection for DVT of the left upper 
extremity (LUE), which was assigned a noncompensable rating, 
and for an adjustment disorder with depressed mood, which was 
assigned a 10 percent disability rating.  Service connection 
was denied for a chronic condition manifested by memory loss 
and for a chronic condition manifested by a dry mouth as well 
as for DVT of the chest.  Entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) was also denied.  The veteran 
filed a notice of disagreement (NOD) to all of the 
adjudications reached in the November 2002 rating decision 
and the appeal was timely perfected.

In September 2003 the 20 percent rating for DVT of the LLE 
was increased retroactively to April 17, 1997, to 30 percent 
and a 40 percent disability rating was assigned effective 
January 12, 1998 (date of the revision of the rating criteria 
for the evaluation of phlebitis or thrombophlebitis).

In a February 3, 2004, letter the veteran stated that if 
granted a 30 percent rating for the service-connected 
adjustment disorder with depression, such a grant would 
satisfy his appeal as to that matter.  Also, if granted a 
TDIU rating, he would withdraw the issues of an increased 
rating for DVT of the LUE, service connection for memory 
loss, dry mouth, and DVT of the chest but would continue the 
appeal as to the increased rating claims for DVT of the LLE, 
DVT of the RLE, and GERD.

An April 2004 rating decision granted an increase from 10 
percent to 30 percent for the service-connected adjustment 
disorder with depressed mood and granted a TDIU rating, as 
well as basic eligibility for Dependents Educational 
Assistance (DEA).

As clarified at the hearing in August 2004 before the 
undersigned Acting Veterans Law Judge, the only issues now 
remaining were entitlement to an initial disability rating 
for deep DVT of the LLE in excess of 30 percent from April 
17, 1997, to January 11, 1998, and to an evaluation in excess 
of 40 percent since January 12, 1998.; entitlement to an 
increased rating for DVT of the RLE, currently evaluated as 
10 percent disabling; and entitlement to a compensable 
disability rating for GERD.

In a February 2005 decision, the Board granted a 10 percent 
rating for GERD.  The other two issues were remanded to the 
RO.  This grant of 10 percent for GERD was implemented in a 
May 2005 rating decision.

In a December 2005 rating decision, an increased rating of 40 
percent was granted for DVT of the RLE, effective August 6, 
2004.  Although this rating decision indicated that the 
veteran had been continuously appealing the initial rating as 
to this issue, as noted above and in the Board's prior remand 
decision, the veteran did not appeal the initial grant of 
service connection and rating for DVT of the RLE.  Rather, 
correspondence was received in August 2000, in which he 
requested an increased rating.  Thus, the issue on appeal is 
as the Board has set forth on the front page of this 
decision, with regard to the appeal of the ratings for DVT of 
the RLE.  


FINDINGS OF FACT

1.  From April 17, 1997, to January 11, 1998, the veteran's 
DVT of the LLE was not productive of pigmentation cyanosis, 
eczema, or ulceration.

2.  From January 12, 1998, the veteran's DVT of the LLE was 
not productive of pigmentation cyanosis, eczema, or 
ulceration or persistent ulceration.  

3.  Prior to August 6, 2004, the veteran's DVT of the RLE was 
not productive of persistent ulceration.  

4.  From August 6, 2004, the veteran's DVT of the RLE was not 
productive of persistent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for DVT of the LLE, from April 17, 1997, to January 
11, 1998, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7121 
(as effective prior to January 12, 1998).

2.  The criteria for a disability rating in excess of 40 
percent for DVT of the LLE, from January 11, 1998, are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.104, Diagnostic Code 7121 (as effective from 
January 12, 1998).

3.  The criteria for a disability rating in excess of 10 
percent for DVT of the RLE, prior to August 6, 2004, are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.104, Diagnostic Code 7121 (as effective from 
January 12, 1998).

4.  The criteria for a disability rating in excess of 40 
percent for DVT of the RLE, from August 6, 2004, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1, 4.104, Diagnostic Code 7121 (as effective from 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in October 2000, December 2000, December 
2001, April 2002, and September 2003 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although a notification letter was not sent 
prior to the initial adjudication of the claimant's claim, 
this was not prejudicial to the claimant since the claimant 
was subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
cases (SSOCs) were provided to him.  The claimant was allowed 
a meaningful opportunity to participate in the adjudication 
of the claim.  Thus, even though the initial VCAA notice came 
after the initial adjudications, there is no prejudice to the 
claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected DVT of the lower 
extremities since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The most recent VA examination report 
dated in July 2005 is thorough and supported by VA outpatient 
treatment records, as are the prior examination reports.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO has specifically assigned effective dates and notified 
the veteran thereof.  Thus, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period, as to the issue of the 
rating of DVT of the RLE.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  The RO staged the rating of DVT of the 
LLE into two periods.  The Board agrees that this staged 
rating is proper.

The veteran's DVT of the LLE and DVT of the RLE are rated 
under Diagnostic Code 7121 of the Rating Schedule.  During 
the pendency of this appeal, the Rating Schedule underwent a 
revision with respect to the regulations applicable to 
disabilities of the cardiovascular system, which include 
Diagnostic Code 7121.  This amendment became effective on 
January 12, 1998.  62 Fed. Reg. 65207 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change, as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  The 
veteran's claim for a higher rating for DVT of the LLE 
originated prior to the change in regulation.  However, the 
veteran's claim for a higher rating for DVT of the RLE 
originated after the change.  Thus, the prior version of the 
rating schedule only applies to the rating for DVT of the 
LLE.  

The Rating Schedule criteria effective prior to January 12, 
1998, provided a 10 percent rating for persistent, moderate 
swelling of the leg not markedly increased on standing or 
walking, or persistent swelling of the arm or forearm not 
increased in the dependent position; a 30 percent rating for 
persistent swelling of the leg or thigh, increased on 
standing or walking 1 or 2 hours and readily relieved by 
recumbency, with moderate discoloration, pigmentation, and 
cyanosis, or with persistent swelling of the arm or forearm 
increased in the dependent position, with moderate 
discoloration, pigmentation, or cyanosis; a 60 percent rating 
for persistent swelling subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema, or ulceration; and a 100 percent rating for 
massive board-like swelling, with severe and constant pain at 
rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (effective 
prior to January 12, 1998).

The Rating Schedule criteria effective from January 12, 1998, 
provides a 10 percent rating for intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation or 
compression hosiery; a 20 percent rating for persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema; a 40 
percent rating for persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration; a 60 
percent rating for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating for massive board-like 
edema, with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective from January 12, 1998).

Historically, in August 1997, the veteran was afforded a VA 
examination.  The veteran reported intermittent attacks of 
swelling of the ankles and lower legs.  The veteran related 
that he wore Jobst stockings which did not seem to prevent 
swelling.  However, he was able to walk with them for several 
hours.  Walking and sitting aggravated his legs.  Physical 
examination revealed no evidence of visible varicose veins 
although the veteran had 1+ pitting edema of the left 
anterior tibial region with bilateral mild brawny 
pigmentation involving the lower 1/3rd of the tibial regions.  
Pedal pulses were excellent bilaterally and there were no 
ulcerations.  Neurological evaluation revealed active 
bilateral deep tendon reflexes.  There were no sensory 
losses.  The diagnosis was recurrent DVT of the LLE; and it 
was noted that he was on Coumadin.  

In a September 1997 rating decision, service connection was 
granted for recurrent DVT of the LLE.  A 10 percent rating 
was assigned under Diagnostic Code 7121, effective April 17, 
1997.  

The veteran was hospitalized at Desert Samaritan Medical 
Center from September 30, 1997 through October 3, 1997.  The 
veteran had pain and swelling in the left ankle and calf as 
well as tenderness in the left thigh.  Doppler testing 
revealed a clot in the superficial femoral.  The veteran was 
administered Heparin.  It was also noted that the veteran was 
in a hypercoagulant state.  He was protein C deficient.  He 
was continued on Coumadin.  A left leg duplex sonogram showed 
an abnormal appearance of the superficial venous system in 
the mid thigh.  

VA records dated January 1997 to February 1998 show that the 
veteran had had recurrent DVT and was on Warfarin.  In July 
1997, mild nonpitting edema of the ankles was noted.  In 
February 1998, there was trace edema of the ankle and 
nonpitting and hyperpigmentation of both lower extremities.  

In an August 1998 rating decision, the veteran's recurrent 
DVT of the LLE was increased from 10 to 20 percent disabling, 
effective April 17, 1997, the effective date of service 
connection.  In addition, service connection was granted for 
DVT of the RLE and a 10 percent rating was granted under 
Diagnostic Code 7121, effective April 17, 1997.  

Private records show that in February 1999, the veteran was 
seen for venous status in the lower extremities.  There was 
no swelling, but there was some tenderness over the veins in 
the medial ankles.  

In July 2000, the veteran was seen at Desert Samaritan 
Medical Center.  Doppler testing revealed a blood clot in his 
deep veins, but it was located in his left arm.  

In August 2000, correspondence was received from the veteran 
requested a higher rating for DVT of the RLE.  

A January 2001 lower extremity venous ultrasound showed, on 
the right, old echogenic filling defect in the superficial 
femoral vein down into the popliteal and tibial veins.  
Likewise, a filling defect was shown in the greater saphenous 
vein with reflux low in the deep and superficial veins.  
There was one perforator vein visualized in the left ankle.  
On the left, there was evidence for a residual of old 
echogenic defect in the left superficial femoral and 
recanalized flow to and including the popliteal and tibial 
veins.  The greater and lesser saphenous veins were patent 
without thrombus.  There was, however, evidence for 
superficial and deep venous reflux and evidence for two 
perforators visible at the lower calf level.  

VA records dated in 2001 to 2002 noted that the veteran was 
taking an anticoagulant for a blood clotting disorder.  In 
January 2001, the veteran reported that he would have 
intermittent severe leg pain and swelling, particularly on 
the left.  An episode occurred in March 2001 with left ankle 
swelling.  There was also warmth and erythema.  

A March 2002 lower extremity venous ultrasound showed, on the 
right evidence for reflux flow in the common femoral vein.  
There appeared to be an echogenic filling defect within the 
superficial femoral vein down into the popliteal with reflux 
flow noted in the superficial femoral and popliteal vein down 
into the tibial veins.  This appeared to be chronic DVT with 
valvular incompetence.  There was also reflux noted in the 
greater and lesser saphenous veins with evidence for 
perforator veins in the lower ankle.  On the left, there 
appeared to be reflux flow in the common femoral vein.  There 
were echogenic filling defects in the superficial femoral 
with reflux flow down into the popliteal and tibial veins 
with defects in the greater saphenous and lesser saphenous.  
This appeared to be chronic DVT again, with superficial and 
deep valvular incompetence with perforators noted in the 
ankle as well.  Thus was similar to the previous Doppler 
examination.  

In March 2002, the veteran was afforded a VA examination.  
The veteran was in no acute distress.  He ambulated with an 
antalgic gait without assistive device, but he easily moved 
about the examining room and was able to mount and dismount 
the examining table.  The veteran was able to hop on either 
foot, heel and toe rise, and squat and rise.  The impression 
was hypercoagulability state, status post multiple deep vein 
thrombophlebitis; chronic venous insufficiency with legs with 
stasis dermatitis, mild edema, varicose veins.  The vein 
study was positive.  

In April 2002, the veteran was seen for a left lower leg 
clot.  There was no increased swelling, but there was a rash.  
There was notable bilateral venous stasis with pigmentation.  
The right lower extremity was larger than the left.  

In June 2002, the veteran testified at personal hearings at 
the RO.  The veteran reported that he had left leg swelling.  
Leg discoloration was noted.  The veteran related that he 
could not put weight on the left leg and it was very painful.  
He would develop blood clots in his leg.  The veteran related 
that he was taking Coumadin as well as Tylenol for pain.  He 
indicated that he had been prescribed support hose, but they 
actually made the situation worse.  

In June 2002, the veteran was afforded a VA examination.  The 
veteran reported that he had had a clot the month before, but 
the clot dissolved.  The veteran reported that he had daily 
left leg swelling as well as bilateral leg pain and pain on 
the soles of his feet.  He also described having pain from 
the knees down with skin sensitivity.  It was noted that he 
was on Coumadin therapy.  Physical examination revealed a 
normal gait.  The left calf was 20 inches and the right calf 
was 1/4th inch smaller.  There was a superficial cord 
palpable on the left medial calf.  The veteran stated that 
the skin was sensitive although there was no obvious 
discomfort with palpation of the calf.  There was tenderness 
on pressure over the metatarsal head.  There was paresthesias 
on the toes of the right foot and decreased sensation of the 
left foot.  There were stasis skin changes on the lower legs 
from the knees down and into the feet.  The assessments were 
protein C and S deficiency and DVT which was recurrent and 
chronic.  The examiner noted that the veteran had documented 
protein C and S deficiency along with an anticardiolipin 
antibody.  The examiner indicated that these enzymes would 
facilitate the breakdown of fibrinogen to prohibit clotting.  
Since the veteran had a deficiency, he was more prone to clot 
and cause thrombosis.  

In April 2003, it was noted that the veteran was still on 
Coumadin therapy and that his left lower extremity was 
chronically swollen.  In May 2003, there was no edema.  In 
June 2003, the veteran underwent a duplex scan which showed 
no ultrasonographic evidence of DVT in the femoropopliteal 
system, bilaterally.  

In a September 2003 Decision Review Officer (DRO) 
determination, it was determined that there was clear and 
unmistakable error (CUE) in the August 1998 rating decision 
which assigned a 20 percent rating for DVT of the left lower 
extremity from April 17, 1997 to January 12, 1998, because 
the revised rating criteria upon which the decision was based 
was not effective until January 12, 1998, but was applied to 
the earlier period in arriving at a 20 percent rating.  The 
DRO determined that a 30 percent rating for DVT of the left 
lower extremity secondary to Protein C deficiency was 
warranted from April 17, 1997 (the effective date of service 
connection) based on persistent swelling (edema) and/or 
brawny pigmentation (hyperpigmentation), and a 40 percent 
rating was warranted from January 12, 1998, based on 
persistent edema and stasis pigmentation.  

January and February 2004 records showed that the veteran had 
a gene mutation which increased his risk of thrombosis.  It 
was recommended that he be on anticoagulants for life.  

In August 2004, the veteran testified at a personal hearing 
before the undersigned in Washington, D.C.  The veteran 
indicated that he had had intermittent ulcerations, more 
frequently on the left leg than on the right leg, persistent 
discoloration, and skin problems.  The veteran showed his leg 
and pointed to the skin abnormalities.  

In July 2005, the veteran was afforded a VA examination.  The 
veteran related that he had had symptoms of capillary 
leakage, pain of the legs, edema of the legs, discoloration 
of the legs, eczema of the legs, and occasional ulcerations 
of the legs.  

Physical examination of the right leg showed that extending 
below the patella, there was brownish discoloration and 
patchy areas on his foot.  On the left leg, there were 
discolored areas extending below the patella to the left 
foot.  The circumference of the right leg was 50 centimeters 
and of the left leg was 52 centimeters.  On both legs, 
peripheral pulses were 2.  Sensation was intact to touch, 
vibratory stimuli, and painful stimuli.  There was warmth to 
touch.  There was nonpitting edema of the bilateral lower 
extremities, no evidence of dermatitis, cellulitis, or 
ulcerations.  The examiner referred to a VA August 6, 2004, 
record which showed that the veteran had bilateral edema of 
the lower extremities, right greater than left, with 
discolored right lower extremity.  Dorsalis pedal pulses were 
intact with Doppler.  There was no calf pain.  The examiner 
also referred to other historical records.  

The clinical diagnoses were DVT of the bilateral lower 
extremities.  There were noted residuals including neuropathy 
of the feet; DVT of the bilateral lower extremities with 
nonpitting edema evidence.  It was noted that the veteran was 
limited in his activities.  

Thereafter, VA records dated in 2004 and 2005 were received 
which showed that the veteran continued to have bilateral leg 
pain, edema, and discoloration.  No skin breaks were noted.  

In a December 2005 rating decision, an increased rating of 40 
percent was granted for DVT of the RLE, effective August 6, 
2004.  

DVT of the LLE

Rating in excess of 30 percent from April 17, 1997, to 
January 11, 1998

The evidence shows that the veteran had persistent swelling 
of the LLE, discoloration and/or pigment changes.  However, 
the veteran did not have pigmentation cyanosis, eczema, or 
ulceration necessary for a 60 percent rating.  The veteran 
contends that he had ulceration, eczema, and pigment changes; 
however, the record is devoid of any clinical support for 
that contention.  The August 1997 VA examination report of 
record during that time specifically noted no ulceration.  
Likewise, pigmentation cyanosis and eczema were not shown.  

While the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements requiring medical expertise 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Thus, although the veteran is competent to report what comes 
to him through his senses, he is not competent to report the 
specific clinical criteria listed.  The evidence shows 
pigment changes, but not pigmentation cyanosis.  Eczema and 
ulceration were not demonstrated.  The contemporaneous 
medical evidence is more probative as to the veteran's 
manifestations of his DVT of the LLE than his unsupported 
statements.  

Accordingly, the criteria for a rating in excess of 30 
percent under Diagnostic Code 7121, from April 17, 1997, to 
January 11, 1998, are not met.  




Rating in excess of 40 percent since January 12, 1998

Under the old criteria, again, the veteran did not have 
pigmentation cyanosis, eczema, or ulceration necessary for a 
60 percent rating.  The veteran contends that he has had 
ulceration, eczema, and pigment changes; however, the record 
is devoid of any clinical support for that contention.  The 
records is replete with medical reports during this period of 
time.  It was noted that the veteran did not have ulceration.  
Likewise, pigmentation cyanosis and eczema were not shown.  
The contemporaneous medical evidence is more probative as to 
the veteran's manifestations than his unsupported statements.  

Under the new criteria, the veteran has persistent edema and 
stasis pigmentation, but he does not have persistent 
ulceration.  The veteran stated that the ulceration is 
intermittent, however, the records contained in the claims 
file span many years and ulceration was not objectively 
demonstrated.  Thus, while the 40 percent criteria is met, 
the 60 percent is not met.  This medical evidence is more 
probative than the veteran's unsupported statements in that 
regard.  

DVT of the RLE

Rating in excess of 10 percent prior to August 6, 2004

As the claim for an increased rating was received after the 
change in the law, only the new criteria is for 
consideration.  

Under the new criteria, the veteran has persistent edema and 
stasis pigmentation, but he does not have persistent 
ulceration.  Thus, while the 40 percent criteria is met, the 
60 percent is not met.  The record is replete with medical 
evidence regarding the state of the veteran's RLE and it 
simply does not reflect persistent ulceration despite the 
veteran's contentions to the contrary.  Rather, there are 
specific findings of no ulceration and no skin breaks.  This 
medical evidence is more probative than the veteran's 
unsupported statements in that regard.  



Rating in excess of 40 percent since August 6, 2004

Under the new criteria, the veteran has persistent edema and 
stasis pigmentation, but he does not have persistent 
ulceration.  Thus, while the 40 percent criteria is met, the 
60 percent is not met.  The record is replete with medical 
evidence regarding the state of the veteran's RLE and it 
simply does not reflect persistent ulceration despite the 
veteran's contentions to the contrary.  Rather, there are 
specific findings of no ulceration and no skin breaks.  This 
medical evidence is more probative than the veteran's 
unsupported statements in that regard.  

Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against the claims for 
higher ratings.  


ORDER

Entitlement to an initial disability rating for DVT of the 
LLE in excess of 30 percent from April 17, 1997, to January 
11, 1998, is denied.  

Entitlement to a disability rating for DVT of the LLE in 
excess of 40 percent since January 12, 1998, is denied.

Entitlement to a rating for DVT of the RLE in excess of 10 
percent, prior to August 6, 2004, is denied.  

Entitlement to a rating for DVT of the RLE in excess of 40 
percent, since August 6, 2004, is denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


